DETAILED ACTION
The instant Notice supersedes the Notice of Allowance mailed 29 October 2021.

Claim Status
	Claims 2-8, 11-30, 32-35, 44-51, and 53-57 are allowed.
	Claims 1, 9, 10, 31, 36-43, and 52 have been cancelled.

Information Disclosure Statement 
The Information Disclosure Statement filed 12 November 2021 is in compliance with the provisions of 37 CFR 1.97 and has therefore been considered.  A signed copy of the IDS is included with this Office Action.

Drawings
	The Drawings submitted 12 July 2017 have been accepted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 2-8, 11-30, 32-35, 44-51, and 53-57 are allowed for the reasons of record.  Specifically with respect to 35 USC 101, the instant claims, as currently amended, include steps whereby an alignment to a reference human genome for analysis of at least 100,000 sequence reads to determine a number of the methylated cell-free DNA molecules at each of a plurality of sites is performed and further a determination of a methylation profile from methylation statuses for the plurality of sites, wherein the methylation profile comprises a pattern of the cell-free DNA molecules that are .   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is 








/Lori A. Clow/Primary Examiner, Art Unit 1631